EXHIBIT 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CO-INVESTMENT UNIT
SUBSCRIPTION AGREEMENT

by and between

TRIAN ACQUISITION I CORP.

and

TRIAN FUND MANAGEMENT, L.P.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Dated as of January 29, 2008

 

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I

COMMITMENT TO PURCHASE CO-INVESTMENT UNITS

 

1

 

 

 

 

 

ARTICLE II

PAYMENT OF PURCHASE PRICE

 

2

 

 

 

 

 

ARTICLE III

LIMITATIONS ON TRANSFER

 

2

 

 

 

 

 

ARTICLE IV

RESTRICTIVE LEGENDS

 

3

 

 

 

 

 

ARTICLE V

INVESTMENT REPRESENTATIONS

 

3

 

 

 

 

 

ARTICLE VI

COMPANY REPRESENTATIONS AND WARRANTIES

 

5

 

 

 

 

 

ARTICLE VII

MISCELLANEOUS

 

6

 

7.1

Successors and Assigns

 

6

 

7.2

Governing Law; Venue

 

6

 

7.3

Further Execution

 

6

 

7.4

Entire Agreement; Amendment

 

6

 

7.5

Severability

 

6

 

7.6

Counterparts

 

7

 

7.7

Survival

 

7

 

7.8

Waiver of Jury Trial

 

7


--------------------------------------------------------------------------------



CO-INVESTMENT UNIT SUBSCRIPTION AGREEMENT

                    This CO-INVESTMENT UNIT SUBSCRIPTION AGREEMENT (this
“Agreement”) is made as of January 29, 2008, by and between Trian Acquisition I
Corp., a Delaware corporation (the “Company”), and Trian Fund Management, L.P.,
a Delaware limited partnership (the “Purchaser”).

                    WHEREAS, the Company has filed a registration statement on
Form S-1 under the Securities Act of 1933, as amended (the “Securities Act”),
with the Securities and Exchange Commission in connection with a proposed
initial public offering (the “Initial Public Offering”) of 80,000,000 units
(“Units”), each consisting of one share of common stock of the Company, par
value $0.0001 per share (“Common Stock”), and one warrant (a “Warrant”) to
purchase one additional share of Common Stock for $7.00;

                    WHEREAS, in connection with the Initial Public Offering, the
Purchaser has entered into an agreement dated as of the date hereof with
Deutsche Bank Securities Inc. and Merrill Lynch & Co., as representatives of the
underwriters (the “Representatives”), pursuant to which the Purchaser has agreed
to place limit orders (or to cause one or more other Trian Partners entities to
place limit orders) for up to $75,000,000 of shares of Common Stock (the
“Aftermarket Shares”) for a period commencing two business days after the
Company files a preliminary proxy statement relating to its Business Combination
(as defined in the Company’s Amended and Restated Certificate of Incorporation)
and ending on the business day immediately preceding the record date for the
meeting of stockholders at which the Business Combination is to be approved (for
purposes of this Agreement, “Trian Partners” means the Purchaser and its
Affiliates (as defined below), together with the funds and accounts the
Purchaser and its Affiliates manage); and

                    WHEREAS, the Company desires to commit to issue and sell,
and the Purchaser desires to purchase and acquire (or to cause one or more other
Trian Partners entities to purchase and acquire), Co-Investment Units (as
defined herein), to the extent that Trian Partners does not purchase in full
$75,000,000 of the Aftermarket Shares, on the terms and conditions hereinafter
set forth;

                    NOW, THEREFORE, for and in consideration of the promises and
mutual covenants set forth herein, the parties hereto agree as follows:

ARTICLE I
COMMITMENT TO PURCHASE CO-INVESTMENT UNITS

                    1.1 Subject to and immediately prior to the consummation of
a Business Combination, the Purchaser hereby agrees to purchase, or to cause one
or more other Trian Partners entities to purchase, from the Company, and the
Company hereby agrees to issue and sell to the Purchaser and/or such other Trian
Partners entities, the Applicable Number of units in the form attached hereto as
Exhibit A (each a “Co-Investment Unit”) at a cash purchase price of $10.00 per
Co-Investment Unit. The “Applicable Number” means a number (rounded up to the
nearest whole number) equal

--------------------------------------------------------------------------------



to (x) the difference between $75,000,000 and the aggregate purchase price paid
by Trian Partners for the Aftermarket Shares divided by (y) 10. Each
Co-Investment Unit shall consist of one share of Common Stock and one Warrant.
The terms of the Warrants are set forth in the Second Amended and Restated
Warrant Agreement dated as of the date hereof (the “Warrant Agreement”), between
the Company and American Stock Transfer and Trust Company, as warrant agent.
With the exception of the transfer restrictions set forth in Article III hereof
and in the Warrant Agreement, the Co-Investment Units shall be identical to the
Units sold in the Initial Public Offering. The closing of the purchase and sale
of the Co-Investment Units hereunder, including payment for and delivery of the
Co-Investment Units, shall occur at the offices of the Company immediately prior
to, and subject to consummation of, the Business Combination.

                    1.2 The Purchaser hereby agrees to cause any Trian Partners
entity that purchases Co-Investment Units from the Company hereunder to become a
party to this Agreement and to be bound by its terms and conditions, including
the transfer restrictions set forth in Article III and the investment
representations set forth in Article V.

ARTICLE II
PAYMENT OF PURCHASE PRICE

                    The purchase price for the Co-Investment Units shall be
tendered in full at the closing by one or a combination of the following means:
(a) wiring of immediately available United States funds to an account for the
benefit of the Company, pursuant to wire instructions provided by the Company in
advance of the closing or (b) by delivery of a cashiers check to the Company of
immediately available United States funds.

ARTICLE III
LIMITATIONS ON TRANSFER

                    The Purchaser hereby agrees (and agrees to cause Trian
Partners) not to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber (each, a “transfer”), directly or indirectly,any Co-Investment Units or
any shares of Common Stock or Warrants included in (or that were previously part
of) the Co-Investment Units (including the Common Stock issuable upon exercise
of the Warrants) until 180 days following the date of the consummation of a
Business Combination, except to a Permitted Transferee. Any transfers of such
securities to a Permitted Transferee shall be made in accordance with applicable
securities laws. Any transfer of securities pursuant to this Article III shall
be subject to the condition that the Permitted Transferee has agreed in writing
to be bound by the terms of this Article III. The Purchaser further acknowledges
that the Warrants included in the Co-Investment Units shall be subject to the
transfer restrictions set forth in the Warrant Agreement.

                    “Permitted Transferee” means (i) the Company, any of the
Company’s officers, directors and employees, any Affiliates or Family Members of
such individuals, the undersigned, Trian Partners, any Affiliates of the
Company, the undersigned or Trian Partners and any officers, directors, members
and employees of the undersigned, Trian

2

--------------------------------------------------------------------------------



Partners or such Affiliates, (ii) any charitable organization, (iii) any
individual pursuant to a qualified domestic relations order, (iv) if the
transferor is a corporation, partnership or limited liability company, any
stockholder, partner or member of the transferor and (v) any individual or
entity by virtue of laws or agreements governing descent or distribution upon
the death or dissolution of the transferor. “Affiliate” has the meaning set
forth in Rule 405 under the Securities Act. “Family Member” of a person means
such person’s present spouse and/or domestic partner, parents, lineal ascendants
or descendants or any siblings of any of the foregoing, any descendants of any
sibling of such person, or any estate planning vehicle formed primarily for the
benefit of such person or any of the foregoing persons.

ARTICLE IV
RESTRICTIVE LEGENDS

                    All certificates representing the Co-Investment Units (and
any underlying securities thereof) shall have endorsed thereon legends in
substantially the following forms (in addition to any other legend which may be
required by other agreements between the parties hereto):

                              (a) “The Securities represented by this
certificate have not been registered under the Securities Act of 1933, as
amended. The Securities may not be sold, offered for sale, pledged or
hypothecated in the absence of an effective registration statement as to the
Securities under said act or an opinion of counsel satisfactory to the Company
that such registration is not required.”

                              (b) “The Securities represented by this
certificate may not be not be sold, offered for sale, pledged or hypothecated,
transferred or otherwise disposed of except in accordance with that certain
Co-Investment Unit Subscription Agreement dated as of January 29, 2008, copies
of which are available for inspection at the offices of the Company.”

                              (c) Any legend required pursuant to the terms of
the Warrant Agreement.

                              (d) Any legend required by state securities or
blue sky laws or regulations.

ARTICLE V
INVESTMENT REPRESENTATIONS

                    In connection with the purchase of the Co-Investment Units,
the Purchaser represents to the Company the following:

                              (a) The Purchaser is familiar with the Company’s
business plans and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Co-Investment Units (and the securities underlying the Co-Investment Units). The
Purchaser has been

3

--------------------------------------------------------------------------------



afforded the opportunity to ask questions of the executive officers and
directors of the Company. The Purchaser understands that its investment in the
Co-Investment Units involves a high degree of risk. The Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the
Co-Investment Units (and the securities underlying the Co-Investment Units). The
Purchaser has such knowledge and expertise in financial and business matters,
knows of the high degree of risk associated with investments generally and
particularly investments in the securities of companies in the development stage
such as the Company, is capable of evaluating the merits and risks of an
investment in the Co-Investment Units, and is able to bear the economic risk of
an investment in the Co-Investment Units in the amount contemplated hereunder.
The Purchaser understands that there presently is no public market for the
Co-Investment Units (and the securities underlying the Co-Investment Units) and
none is anticipated to develop in the foreseeable future. The Purchaser can
afford a complete loss of its investment in the Co-Investment Units. The
Purchaser is purchasing the Co-Investment Units for investment for its own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.

                              (b) The Purchaser understands that the
Co-Investment Units (and the securities underlying the Co-Investment Units) have
not been registered under the Securities Act or any state securities law by
reason of a specific exemption therefrom, and that the Company is relying on the
truth and accuracy of, and the Purchaser’s compliance with, the representations
and warranties and agreements of the Purchaser set forth herein to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
such Co-Investment Units, including, but not limited to, the bona fide nature of
the Purchaser’s investment intent as expressed herein.

                              (c) The Purchaser understands that the
Co-Investment Units (and the securities underlying the Co-Investment Units) must
be held indefinitely unless the Co-Investment Units (and the securities
underlying the Co-Investment Units) are subsequently registered under the
Securities Act or an exemption from such registration is available. The
Purchaser understands that the certificates evidencing the Co-Investment Units
(and the securities underlying the Co-Investment Units) shall be imprinted with
a legend that prohibits the transfer of the Co-Investment Units (and the
securities underlying the Co-Investment Units) unless the Co-Investment Units
(and the securities underlying the Co-Investment Units) are registered or such
registration is not required in the opinion of counsel for the Company.

                              (d) The Purchaser represents that it is an
“accredited investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act.

                              (e) The Purchaser has all necessary limited
partnership power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby. All limited partnership action necessary
to be taken by the Purchaser to authorize the execution, delivery and
performance of this Agreement and all other agreements and instruments delivered
by the Purchaser in connection with the transactions contemplated hereby has
been duly and validly taken, and this Agreement

4

--------------------------------------------------------------------------------



has been duly executed and delivered by the Purchaser. This Agreement
constitutes the valid, binding and enforceable obligation of the Purchaser,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity). The Purchaser’s obligations hereunder do not conflict with the
organizational documents of the Purchaser or with any material contract by which
the Purchaser or its property is bound, or any laws or regulations or decree,
ruling or judgment of any court applicable to the Purchaser or its property.

                              (f) The Purchaser did not decide to enter into
this Agreement as a result of any general solicitation or general advertising
within the meaning of Rule 502(c) of the Securities Act.

                              (g) The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Co-Investment
Units or the fairness or suitability of the investment in the Co-Investment
Units, nor have such authorities passed upon or endorsed the merits of the
offering of the Co-Investment Units.

ARTICLE VI
COMPANY REPRESENTATIONS AND WARRANTIES

                    In connection with the issuance and sale of the
Co-Investment Units, the Company represents to the Purchaser the following:

                    The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and the
Company has all necessary corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. All corporate
action necessary to be taken by the Company to authorize the execution, delivery
and performance of this Agreement and all other agreements and instruments
delivered by the Company in connection with the transactions contemplated hereby
has been duly and validly taken and this Agreement has been duly executed and
delivered by the Company. This Agreement constitutes the valid, binding and
enforceable obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
application now or hereafter in effect affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity). The sale by the Company of the
Co-Investment Units does not conflict with the certificate of incorporation or
by-laws of the Company or any material contract by which the Company or its
property is bound, or any federal or state laws or regulations or decree, ruling
or judgment of any United States or state court applicable to the Company or its
property.

5

--------------------------------------------------------------------------------



                    The Co-Investment Units and the Common Stock and Warrants
underlying the Co-Investment Units have been duly authorized and, when issued,
delivered and paid for in accordance with this Agreement, the Common Stock
underlying such Co-Investment Units will be validly issued, fully paid and
non-assessable and will be free and clear of all liens and claims. The shares of
Common Stock issuable upon exercise of the Warrants have been duly authorized
and, when issued, delivered and paid for in accordance with the terms of the
Warrant Agreement, will be validly issued, fully paid and non-assessable and
will be free and clear of all liens and claims.

ARTICLE VII
MISCELLANEOUS

                    7.1 Successors and Assigns. This Agreement shall inure to
the benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer herein set forth, shall be binding upon Purchaser and
Purchaser’s successors and assigns. The Purchaser shall be permitted to assign
its obligation to purchase Co-Investment Units under Article I, in whole or in
part, to any other Trian Partners entity, provided that such entity agrees in
writing to become a party to this Agreement and to be bound by its terms and
conditions.

                    7.2 Governing Law; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware without
regard to the principles of conflicts of law thereof. The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

                    7.3 Further Execution. The parties agree to take all such
further actions as may reasonably be necessary to carry out and consummate this
Agreement as soon as practicable, and to take whatever steps may be necessary to
obtain any governmental approval in connection with or otherwise qualify the
issuance of the securities that are the subject of this Agreement.

                    7.4 Entire Agreement; Amendment. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes and merges all prior agreements or understandings, whether
written or oral. This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.

                    7.5 Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of the Agreement shall be interpreted as if such

6

--------------------------------------------------------------------------------



provision were so excluded and (c) the balance of the Agreement shall be
enforceable in accordance with its terms.

                    7.6 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. This Agreement or any counterpart may
be executed via facsimile or electronic mail transmission, and any such executed
facsimile or electronic mail copy shall be treated as an original.

                    7.7 Survival. The representations and warranties contained
herein shall survive the delivery of, and the payment for, the Co-Investment
Units.

                    7.8 Waiver of Jury Trial. Each party hereto hereby
irrevocably and unconditionally waives the right to a trial by jury in any
action, suit, counterclaim or other proceeding (whether based on contract, tort
or otherwise) arising out of, connected with or relating to this Agreement, the
transactions contemplated hereby, or the actions of Purchaser in the
negotiation, administration, performance or enforcement hereof.

7

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

 

 

 

 

 

TRIAN ACQUISITION I CORP.

 

 

 

By:

/S/ DAVID I. MOSSÉ

 

 

--------------------------------------------------------------------------------

 

 

Name:   

David I. Mossé

 

 

Title:

General Counsel, Secretary and
Chief Compliance Officer

 

 

 

 

 

TRIAN FUND MANAGEMENT, L. P.

 

 

 

By: Trian Fund Management GP, LLC,
       General Partner

 

 

 

 

/S/ Edward P. Garden

 

 

--------------------------------------------------------------------------------

 

 

Name:   

Edward P. Garden

 

 

Title:

Member

8

--------------------------------------------------------------------------------



Exhibit A

Form of Co-Investment Unit

TRIAN ACQUISITION I CORP.
UNIT CONSISTING OF ONE SHARE OF COMMON STOCK AND ONE WARRANT
TO PURCHASE ONE SHARE OF COMMON STOCK

This Certifies that ____________________ is the owner of [______] Units.

          Each Unit (“Unit”) consists of one share of common stock, par value
$0.0001 (“Common Stock”), of Trian Acquisition I Corp., a Delaware corporation
(the “Company”), and one warrant (a “Warrant”) entitling the holder to purchase
one share of Common Stock for $7.00 per share (subject to adjustment). The terms
of the Warrants are set forth in the Second Amended and Restated Warrant
Agreement, dated as of January 23, 2008, by and between the Company and American
Stock Transfer & Trust Company, as Warrant Agent. Copies of the Warrant
Agreement are on file at the office of the Warrant Agent at 59 Maiden Lane, New
York, New York 10038, and are available to any Warrant holder on written request
and without cost. This Unit Certificate may be exchanged for certificates
evidencing the shares of Common Stock and Warrants, respectively, included in
the Units upon written request to the Company and without cost.

          Witness the signatures of the Company’s duly authorized officers.

          The Securities represented by this certificate have not been
registered under the Securities Act of 1933, as amended. The Securities may not
be sold, offered for sale, pledged or hypothecated in the absence of an
effective registration statement as to the Securities under said act or an
opinion of counsel satisfactory to the Company that such registration is not
required.

          The Securities represented by this certificate may not be not be sold,
offered for sale, pledged or hypothecated, transferred or otherwise disposed of
except in accordance with that certain Co-Investment Unit Subscription Agreement
dated as of January 29, 2008, copies of which are available for inspection at
the offices of the Company.

--------------------------------------------------------------------------------